Name: 97/151/EC: Commission Decision of 4 February 1997 recognizing that the production of certain wines in specified regions and of certain vinho regional in Portugal, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  farming systems;  trade;  regions of EU Member States;  beverages and sugar;  cultivation of agricultural land
 Date Published: 1997-02-28

 Avis juridique important|31997D015197/151/EC: Commission Decision of 4 February 1997 recognizing that the production of certain wines in specified regions and of certain vinho regional in Portugal, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Portuguese text is authentic) Official Journal L 059 , 28/02/1997 P. 0048 - 0049COMMISSION DECISION of 4 February 1997 recognizing that the production of certain wines in specified regions and of certain vinho regional in Portugal, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Portuguese text is authentic) (97/151/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1592/96 (2), and in particular Article 6 (4) thereof,Whereas, in accordance with Article 6 (1) of Regulation (EEC) No 822/87, all new planting of vines is prohibited until 31 August 1998; whereas, however, there is provision for Member States to grant authorization for new vine planting for the 1996/97 and 1997/98 wine years for areas intended for the production of:- quality wines produced in specified regions (quality wines psr),and- table wines designated as one of the following: Landwein, vin de pays, indicazione geografica tipica, vino de la tierra, vinho regional, regional wine, etc.,for which the Commission has recognized that production, by reason of its qualitative characteristics, is far from able to satisfy demand;Whereas requests for the application of that provision as regards certain quality wines psr and vinho regional were submitted by Portugal on 29 November 1996, 6 January 1997 and 10 January 1997;Whereas examination of those requests has revealed that the quality wines psr and vinho regional in question meet the requisite conditions; whereas the limit of 719 ha laid down in the Regulation has not been exceeded;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1 The quality wines psr and vinho regional listed in the Annex meet the requirements of the second subparagraph of Article 6 (1) of Regulation (EEC) No 822/87, provided that the increase in surface area listed in that Annex is complied with for all quality wines psr and vinho regional of the same region.Article 2 This Decision is addressed to the Portuguese Republic.Done at Brussels, 4 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 31.ANNEX >TABLE>